DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 11/6/2020 have been entered. 
	Claims 31-51 are pending.
	Claims 50-51 are withdrawn from further consideration as they are directed to the non-elected invention.
	The outstanding rejection under 35 USC 102 is withdrawn in view of the amendments filed 11/6/2020.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-37, 40-46, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,525,793 (‘793).
‘793 teaches a composition and aqueous composition of C12-C14 dimethyl ethylbenzyl ammonium chloride (see claim 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 38-39, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘793 in view of Gerba, Applied and Environmental Microbiology, 2015, 81(2):464-469.
‘793 teaches a composition and aqueous composition of the herein claimed quaternary ammonium compounds, C12-C14 dimethyl ethylbenzyl ammonium chloride (see claim 1). 
‘793 does not expressly teach the concentration of the QAC herein.
Gerba teaches QAC as a class as useful as antimicrobial composition in low concentration, in a range of 10-50mg/liter (see page 464, col. 2, Mechanism of action section).
It would have been obvious to one of ordinary skill in the art to adjust the concentration of the QAC of ‘793 to the herein claimed concentration.
One of ordinary skill in the art would have been motivated to adjust the concentration of the QAC because it is known that in low concentration, QAC is known to have antimicrobial activities.  Since it is known in the art that the herein claimed QAC as antimicrobial agents, it would reasonably expected the optimization to give out the optimal anti-microbial activities. 
The examiner notes that the intended use of the composition does not lend any patentable weight to claims directed to composition as long as the cited prior art’s composition being capable to perform the same intended use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627